TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00279-CV



                                    B. S. and M. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
        NO. 315625, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                              CONCURRING OPINION


               I concur in the Court’s judgment affirming the termination of Father’s and

Mother’s parental rights.     However, I would address the merits of Father’s and Mother’s

challenges to the sufficiency of the evidence supporting the district court’s endangerment

findings. See Tex. Fam. Code § 161.001(b)(1)(D), (E). Because the Court declines to review

those findings, I cannot join its opinion.

               Ordinarily, to raise a challenge on appeal to the legal or factual sufficiency of the

evidence in a civil jury trial, a party must preserve error by first raising the challenge in the trial

court. See T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 220–21 (Tex. 1992);

Cecil v. Smith, 804 S.W.2d 509, 510–11 (Tex. 1991). However, the Texas Supreme Court has

cautioned that “error preservation in the trial court, which is a threshold to appellate review,
necessarily must be viewed through the due process prism.” In re M.S., 115 S.W.3d 534, 547

(Tex. 2003).

               “The phrase ‘due process,’ although incapable of precise definition, expresses the

requirement of fundamental fairness.” In re B.L.D., 113 S.W.3d 340, 352 (Tex. 2003) (citing

Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 24 (1981)). “What fundamental fairness requires

in a particular situation is determined by ‘considering any relevant precedents and then . . .

assessing the several interests that are at stake.’”      Id. (quoting Lassiter, 452 U.S. at 25).

Although courts “presume that our rules governing preservation of error in civil cases comport

with due process,” that presumption can be overcome when “assess[ing] the interests that are

affected by our procedures for preservation of error.” Id. (citing Lassiter, 452 U.S. at 27). “[I]n

the context of parental termination, ‘due process turns on the balancing of three distinct factors’:

(1) ‘the private interests affected by the proceeding’; (2) ‘the risk of error created by the [s]tate’s

chosen procedure’; and (3) ‘the countervailing governmental interest supporting use of the

challenged procedure.’” In re N.G., 577 S.W.3d 230, 236 (Tex. 2019) (per curiam) (quoting

In re J.F.C., 96 S.W.3d 256, 273 (Tex. 2002)).

               “The private interest affected by a termination case is a parent’s fundamental

liberty interest in the care, custody, and control of his or her children.” B.L.D., 113 S.W.3d at

352 (citing Troxel v. Granville, 530 U.S. 57, 65–66 (2000)). This is “an interest far more

precious than any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982). “If the

Department succeeds in terminating a parent’s rights, the State will have ‘worked a unique kind

of deprivation . . . . A parent’s interest in the accuracy and justice of the decision to terminate his

or her parental status is . . . a commanding one.’” B.L.D., 113 S.W.3d at 352 (quoting Lassiter,

452 U.S. at 27). “Thus, the parent’s interests generally will favor reviewing unpreserved error

                                                  2
that might result in reversal of a judgment to terminate.” Id. Additionally, “until the State

proves parental unfitness, the child and his parents share a vital interest in preventing erroneous

termination of their natural relationship.” Santosky, 455 U.S. at 760.

               The second factor, the risk of error, also weighs in favor of reviewing unpreserved

sufficiency challenges to section 161.001(b)(1)(D) and (E) findings. “[W]hen parental rights

have been terminated under either section 161.001(b)(1)(D) or (E), that ground becomes a basis

to terminate that parent’s rights to other children” under section 161.001(b)(1)(M).          N.G.,

577 S.W.3d at 234. “Because only one ground is required to terminate parental rights—and

therefore a section 161.001(b)(1)(M) ground based on a prior termination would be sufficient to

terminate parental rights to another child in another termination proceeding—the collateral

consequences of terminating parental rights under section 161.001(b)(1)(D) or (E) are

significant.” Id. Declining to review the sufficiency of the evidence supporting (D) or (E)

grounds “creates the risk that a parent will be automatically denied the right to parent other

children even if the evidence supporting the section 161.001(b)(1)(D) or (E) finding were

insufficient.” Id.

               The third factor weighs in favor of the State, which “has a strong interest in

ensuring that our trial courts have an opportunity to correct errors as a matter of judicial

economy.” B.L.D., 113 S.W.3d at 353. “Appellate review of potentially reversible error never

presented to a trial court would undermine the Legislature’s dual intent to ensure finality in these

cases and expedite their resolution.” Id. On the other hand, “[t]he State’s foremost interest in

suits affecting the parent-child relationship is the best interest of the child” and therefore, the

State “shares the parent’s interest in an accurate and just decision.” Id. “In that regard, the

State’s interest favors reviewing unpreserved error that bears on the accuracy of the verdict.” Id.

                                                 3
Overall, however, “the State’s interests weigh heavily toward applying our procedural rules to

bar review of unpreserved error.” Id.

               Balancing the three factors, I would conclude that when a parent argues on appeal

that there is insufficient evidence to support endangerment findings under either section

161.001(D) or (E), due process demands that the appellate court review that claim, even if it was

not preserved in the court below. The Texas Supreme Court reached a similar conclusion when

addressing “whether a parent, whose parental rights were terminated by the trial court under

multiple grounds, is entitled to appellate review of the section 161.001(D) and (E) grounds

because of the consequences these grounds could have on their parental rights to other

children—even if another ground alone is sufficient to uphold termination.” N.G., 577 S.W.3d at

233. The court concluded that a parent is entitled to appellate review of those grounds as a

matter of due process. It explained:



       The state has a substantial, legitimate interest in protecting children and looking
       out for their best interests, but parents also have a fundamental liberty interest in
       the right to parent—particularly, a right to parent other children not involved in
       the termination proceeding at hand. In any parental termination proceeding, the
       state is immediately concerned with the child in that case, but the state’s interest
       in allowing certain grounds to remain unreviewed on appeal should not outweigh
       the parent’s interest in parental rights to another child. . . .


       Balancing these factors, and considering that the risk of error has significant
       consequences for future parental rights, we conclude that the parent’s
       fundamental liberty interest at stake outweighs the state’s interest in deciding only
       what is necessary for final disposition of the appeal. Allowing section
       161.001(b)(1)(D) or (E) findings to go unreviewed on appeal when the parent has
       presented the issue to the court thus violates the parent’s due process and due
       course of law rights.


Id. at 236–37 (internal citations omitted).


                                                4
                Although N.G. did not address error preservation, I believe the court’s reasoning

in that case is applicable here. The State undoubtedly has an interest in resolving termination

appeals expeditiously, and appellate courts declining to review unpreserved sufficiency

challenges furthers that interest. However, parents have a fundamental liberty interest in the

care, custody, and control of their children, and declining to review unpreserved sufficiency

challenges to endangerment findings under (D) and (E) grounds, when the parents have raised

the issue on appeal, risks wrongfully depriving parents of their rights to future children in future

termination proceedings. That is a risk I am unwilling to take. As the Texas Supreme Court

explained in N.G.:



        A parent may be denied the fundamental liberty interest in parenting only after
        they have been provided due process and due course of law, and terminating
        parental rights based on a challenged, unreviewed section 161.0001(b)(1)(D) or
        (E) finding runs afoul of this principle. When a parent has presented the issue on
        appeal, an appellate court that denies review of a section 161.001(b)(1)(D) or (E)
        finding deprives the parent of a meaningful appeal and eliminates the parent’s
        only chance for review of a finding that will be binding as to parental rights to
        other children.


Id. at 235 (internal citations omitted).

                Finally, I am troubled that our Court does not appear to be consistent on

this issue. Recently, a different panel of this Court handed down its opinion in A.K. and T.A.

v. Texas   Department      of    Family    and   Protective   Services,   No.    03-22-00285-CV,

2022 WL 14989625 (Tex. App.—Austin Oct. 27, 2022, no pet. h.) (mem. op.), a case that also

involved a parent’s unpreserved legal and factual sufficiency challenges to endangerment

findings under (D) and (E). “In the interest of justice and because of the importance of the rights

involved,” this Court chose to review the findings. See id. at *5 n.3. I do not believe that it is


                                                 5
prudent for our Court to review unpreserved sufficiency challenges in some cases but not in

others. We should consistently review those challenges or consistently decline to review them. I

would choose to consistently review them.

              For these reasons, I concur in the judgment only.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: November 10, 2022




                                               6